It is with some hestitancy that I, too, dissent. The question is not free from doubt. As stated in the prevailing opinion, statutes and decisions on the subject are variant. As I view the matter, the determination of it depends upon the interpretation of the statute and its application to the *Page 368 
facts of the case. Seemingly the question largely hinges on the effect to be given the last sentence of section 7785, set forth in the prevailing opinion, which reads:
"If no claimant appears within five years after the decedent's death to claim succession, the property or the proceeds thereof shall escheat to the state, for the benefit of the state school fund."
Looking at the sentence by itself, it would appear, as contended by the Attorney General, that it applies alike to all heirs and claimants, whether citizens or aliens, residents or nonresidents. In other words, it is contended by the Attorney General, and as I understand maintained by the prevailing opinion, that all claimants and heirs, citizens and aliens, residents and nonresidents, to be entitled to succession are required to appear and claim succession or some right or interest in and to the estate within five years after the death of the deceased, and unless they do so they are barred of all right to succession. I think such is not the proper interpretation of the statute. To properly understand and ascertain the meaning of the sentence referred to I think it must be considered in connection with what precedes it. The section in which the sentence is found is a part of a subhead, entitled "Absent Heirs and Escheats," and a part of chapter 12 of the Probate Code, entitled, "Distribution and Partition." The first part of the chapter deals with subheads entitled, "Partial Distribution," and "Final Distribution and Partition," in general. Then comes the subhead, "Absent Heirs and Escheats." The first section under this subhead deals with a nonresident decedent leaving a will and property within the state. We are not concerned with that, for here the decedent left no will and at his death was a resident of Ogden City, Utah, where he died. The next section also deals with a nonresident decedent, forbidding the transmission of property of the deceased in the state to a foreign executor or administrator until citizen creditors of the estate are paid. We are not concerned with that section. Then comes section *Page 369 
7781, which relates to the appointment of an agent for absent heirs. It provides:
"When any estate is assigned or distributed by a judgment or decree of the court to any person residing out of and having no agent in this state, and it is necessary that some person should be authorized to take possession and charge of the same for the benefit of such absent person, the court may appoint an agent for that purpose, and authorize him to take charge of such estate, as well as to act for such absent person in the distribution; provided, that if such estate is in money when so assigned or distributed, the executor or administrator of such estate may deposit the share of such person, in his name as far as known, with the state treasurer, who shall give duplicate receipts for the same, one of which must be filed with the state auditor and the other with the county clerk, * * * conditioned that he shall faithfully manage and account for the estate. The court appointing such agent may allow a reasonable sum out of the proceeds of the estate for his services and expenses. Such agent may sue and be sued as such."
Several sections follow that which relate to the giving of a bond by, and compensation expenses, and annual reports of, the agent. Following that is section 7784, which is as follows:
"The court may at any time direct the sale of all or part of the real or personal property, and such sale shall be conducted and report made to the court in the same manner as is hereinbefore provided for the sale of property of decedents. The proceeds of such sale, after deducting the expenses thereof, must be paid into the state treasury, and receipts taken and filed therefor as hereinbefore provided."
Immediately following this is section 7785, which contains the sentence giving us the trouble. The whole of the section is as follows:
"When any person appears and claims the money paid into the treasury, the court making the distribution must inquire into such claim, and, being first satisfied of his right thereto, must grant him a certificate to that effect, under its seal; and, upon presentation of the certificate to him, the county clerk must draw his requisition on the state auditor for the amount, and, upon presentation to him of such requisition, the state auditor shall draw his warrant on the state *Page 370 
treasurer in the sum called for in said requisition. If no claimant appears within five years after the decedent's death to claim succession, the property or the proceeds thereof shall escheat to the state, for the benefit of the state school fund."
Now, when the whole of that section is read and considered in connection with the sections preceding it and to which it relates, it seems to me that the last sentence of that section relates to an absent heir or person residing out of the state to whom an estate has been assigned or distributed by decree of distribution and an agent appointed to take charge of such estate, and the property, under orders of the court, sold and the proceeds of sale paid "into the state treasury." It is under such circumstances, as I think, that if no claimant appears within five years after the death of the deceased to claim succession, the property, or the proceeds thereof, shall escheat to the state. In other words the phrase, "if no claimant appears," found in the last sentence of section 7785, refers, as I think, to what precedes that sentence not only in the same section but also in the preceding sections of which section 7785, and the whole thereof, is a part and related to the same subject. Section 7784, providing that "the court may at any time direct the sale of all or part of the real or personal property," undoubtedly refers to the estate assigned or distributed to a person residing out of having no agent in the state. Such view is strengthened by the further language of section 7784, that "such sale shall be conducted and report made to the court in the same manner as hereinbefore provided for the sale of property of decedents," and by the language that the proceeds of such sale shall be, not deposited "with the state treasurer," but "paid into the state treasury." Section 7785 provides what disposition may be made of such property or of the proceeds when the same is sold after the property has been assigned or distributed to a person residing out of and having no agent in the state. Such section provides that when any person appears and claims "the *Page 371 
money paid into the [state] treasury," which of course refers to the money paid in from the proceeds of sale of property mentioned in section 7784, property not of the decedent but assigned or distributed to a person residing out of and having no agent in the state, "the court making the distribution must inquire into such claim, and, being first satisfied of his right thereto," is required to grant the claimant a certificate to such effect, which, upon presentation to him, the county clerk must draw his requisition on the state auditor for the amount and the auditor required to draw his warrant on the state treasurer.
Then comes the last sentence of the same section, that, "If no claimant" appears within five years, etc., the property or the proceeds thereof shall escheat to the state, which, I think, necessarily refers to a claimant repecting the matters and things preceding such last sentence. Certain it is that the last sentence of section 7785 is a part of the whole of that section, and that the section itself is a part of and related to the preceding sections. I cannot escape that conclusion. When I so consider the matter, I am unable to reach the conclusion that the words, "the property or the proceeds thereof shall escheat to the state," found in the last sentence of section 7785, refer to the property of the decedent. As it seems to me, to reach any other conclusion, and one that such words do refer to the property of the decedent, and that the word "claimant" so found in the last sentence of section 7785 refers to and includes alike all claimants and heirs, citizens, aliens, residents, and nonresidents, who, if they do not within five years after the death of the decedent appear and claim succession, are barred of all rights thereto and that the property by operation of law escheats to the state, necessitates a disassociation of such last sentence from all that precedes it and a consideration of it as being related to a wholly different and independent subject, a limitation, within which an heir, citizen, or alien, resident or nonresident, entitled to claim succession, must appear and claim and demand it. Unless so disassociated, it is difficult to *Page 372 
understand that the Legislature by such last sentence dealt or intended to deal with any such a subject. The conclusions reached by me are, as I think, to some extent, supported by or at least are in harmony with sections 7786 and 7787 following section 7785. They provide that when any person has died intestate andwithout heirs, leaving property in the state, it shall be the duty of the court upon notice of such fact to appoint a special administrator to take charge of the property, and if no claimant shall appear and establish his right to the estate at the expiration of two years after such appointment, the estate shall be deemed to have escheated to the state, and the court shall direct the sale of all the property and cause the proceeds thereof, after payment of debts, expenses, and taxes, to be "paid into the state treasury" for the benefit of the school fund. No proceedings were had or invoked under either of these sections. The decedent did not die without heirs. In the petition for the appointment of an administrator it is alleged, and as stated in the prevailing opinion, that the deceased left "relatives and heirs in Greece." Neither the names nor addresses of the heirs were stated. Presumably the petitioner did not know their names nor addresses. But it is conceded that the deceased left in Greece, surviving him, a wife and five children, four of whom were minors when the deceased died, the youngest child then being only about six years of age, and three of whom were still minors when the decree of distribution herein complained of was made. The court found that the administrator made diligent inquiry to ascertain the names of the heirs, but was unable to do so until May, 1924, which was more than five years after the death of the deceased; and in July, 1924, he received the affidavit of the widow and other authentic documents executed in January, 1924, showing the residence and marriage of the wife and the names, residences, and ages of the children. That the wife and children were aliens matters not. Under our statute aliens and nonresidents have the same right of inheritance and to succession as a citizen and resident. Comp. *Page 373 
Laws Utah 1917, § 6427. Unlike the California statute, no limitation is here placed on an alien nonresident any more than upon a citizen and resident heir.
We thus have a case where the deceased, a resident of Utah, died in Utah leaving property in Utah and leaving a wife and one child of age and four minor children residing in Greece. That such heirs were the sole heirs and entitled to inherit just as though they were citizens and residents of Utah is conceded. In Re French's Estate, 64 Utah, 66, 228 P. 198, it was held by this court that the title or right to the property of the decedent at his death vested in his heirs, subject, of course, to the payment of debts, taxes, and costs of administration. That, too, is our statute. Chronologically we have this: The deceased, a resident of Utah, died in Ogden City October 18, 1918. June 9, 1919, a petition was filed for the appointment of an administrator. Notice of such hearing was published in an Ogden City newspaper June 12th, 20th, and 21st, 1919, and posted June 11, 1919, in three public places in Ogden City and a copy mailed to the petitioner, one to his attorney, and one to the person, a resident of Ogden City, named in the petition to be and who was appointed administrator. No copies were mailed to the heirs, presumably because their names and addresses, other than that they were in Greece, were then unknown to the petitioner. Let it be conceded that the publication and posting of notices was sufficient to confer jurisdiction upon the court to appoint an administrator and to administer the estate. But whether the court on such a notice may also adjudicate and order an escheat as against admitted and conceded heirs presents a different question, for this court in the French Estate, supra, said that the heir, if there be one, cannot be divested of his property without some proper notice followed by some proceeding in which the right of escheat is judicially determined, and that some such proceeding was necessary to overcome the presumption of an heir and to divest him of his property, and, said the *Page 374 
court, that such, in the very nature of things, must be the law in this jurisdiction if for no other reason than that in this state the title or right to the property vested in the heir at the death of the ancestor. July 23, 1919, the administrator was appointed. The whole of the estate consisted of $1,310.40 on deposit in an Ogden City Bank. Between August 5 and September 2, 1919, notice to creditors was published. Claims for funeral expenses and medical attendance amounting to $325 were presented, and on October 16, 1919, were allowed and paid. On October 15, 1919, the administrator filed his final account, showing a balance on hand of $719.65 after paying all claims, attorney's, and administrator's fees and other expenses of administration, and on November 28, 1919, the account was approved. No further proceedings were had in the estate until November 7, 1924, when the administrator filed a petition, among other things showing the settlement of the estate, the names, ages, and residence of the wife and children, and that they were the sole heirs at law of the deceased, and praying that the balance of the estate, less additional attorney's and administrator's fees, be distributed to them. Here the state, through the Attorney General, for the first time appeared in the cause. On behalf of the state the Attorney General, December 5, 1924, filed an answer to the petition for distribution, alleging that no claimant had appeared within five years after the death of the deceased to claim succession and that no claim was filed with the administrator claiming succession until July, 1924, and then alleged "that the proceeds of said estate had therefore escheated to the state," and protested a distribution of the estate to the heirs (whom he as such did not dispute), and prayed that all of the property — the moneys — in the hands of the administrator, after payment of expenses of administration, "be ordered and declared to have escheated to the state for the benefit of the state school fund." The court, on January 16, 1925, distributed the property to the heirs, and from such decree of distribution the state, on January *Page 375 
22, 1925, prosecuted this appeal on the alleged ground that neither the widow nor the children, admitted to be the sole surviving heirs of the deceased, made or filed within five years after the death of the deceased any claim in the cause, or to or with the administrator, claiming succession or any interest in the estate, and that therefore the property in the hands of the administrator, by operation of law, without judicial aid or action, escheated to the state and hence the court was required, not now or at any time to determine or adjudicate an escheat, but to order and declare that the property ipso jure, and without judicial aid or action, had escheated.
I have thus in some detail set forth the proceedings to show the administration of the estate to be in the ordinary and due course. It has always been my understanding, and I think it has been the practice, that an admitted heir, though an adult much less a minor, named or unnamed on the record, to entitle him as such to succession, was not required to make or file a claim in the cause or to or with the administrator or otherwise to come forward and make some sort of formal claim or demand, and that if he did not do so within five years after the death of the deceased his right to succession or his interest in and to the property of the estate ceased and was barred. It has rather been my understanding that an administrator, as here, regularly and duly, on notice appointed by a court of competent jurisdiction, represented the legal heirs and was their legal representative, and that he, under orders and direction of the court, took charge of the assets and property of the estate and administered it for the use and benefit of the heirs and creditors. What he so did within the powers and duties of his office the heirs did. To be before the court no personal appearance of an heir was requisite. He already was before the court by and through the administrator as his legal representative. That was in effect held in Barrettev. Whitney, 36 Utah 575, 106 P. 522, 37 L.R.A. (N.S.) 368, and in Wilson v. Hartford Ins. Co., 164 F. 819, *Page 376 
90 C.C.A. 593, 19 L.R.A. (N.S.) 553, quoted and approved by this court inBarrette v. Whitney.
What here therefore was requisite for these heirs to do? In the petition for letters of administration it was represented that there were heirs in Greece. Assuming that because of the published and posted notice the heirs and the whole world were bound to know the contents of the petition, still not anything therein stated was hostile or adverse to them. The appointment of the administrator being regular, no just cause lay for a protest in such particular. Notice to creditors was given, claims duly presented, allowed, and paid, and again no cause existed for protest. So, too, with the presentation and allowance of the final account of the administrator. When the petition for distribution was filed the names, ages, and residence of the heirs were therein stated and the property in the hands of the administrator asked to be distributed to them. Surely the heirs had no complaint as to that. Thus wherein was any formal or other appearance of the heirs requisite? Whether they had actual knowledge or not of the administration or of the proceedings had in the course of it, they nevertheless legally were required to acquiesce therein in the absence of some protest or objection based on want of jurisdiction or on fatal irregularities, neither of which are claimed. The principle contended for by the Attorney General leads to this: If, as here, a resident of the state dies leaving heirs surviving him and leaving property in the state, and within a year thereafter an administrator is appointed to take charge of the decedent's property and to administer the estate and he does so, but no petition for distribution is filed within five years after the death of the deceased, and no personal appearance of the heirs made in the cause and no claim or demand otherwise made by them of succession within five years after the death of the deceased, the estate ipso jure escheats to the state. I do not believe the statute means that or that it applies to such a situation. To hold that it does render much property in the state subject to escheat, *Page 377 
for there are many instances where petitions for distribution were not filed and distributions not made within five years after the death of the deceased, and some even where petitions for administration were not filed within such period and no claimant so far as any probate or other proceedings appeared claiming a right to succession. Should it be said that the 5-year period does not begin to run until a judicial determination of the death of the deceased, the appointment of an administrator, then why say that? The statute makes no such or any exception. However, should such be the proper construction of the statute, then, on the theory that some sort of claim or demand was requisite within such period, the demand or claim here was timely, for that in May, 1924, and within four years and about ten months after the appointment of the administrator, a demand and claim was made on the administrator by Bibicos, the attorney in fact of the widow and children, but which was not made within five years after the death of the deceased.
But, as I view the case, it is one where a person, a resident of Utah, dies leaving property — money — in the state, and leaving heirs residing out of the state, and, such facts being admitted, it was the duty of the court by its judgment or decree to distribute to them such moneys remaining in the hands of the administration; and when so distributed, and if there be no agent or person in the state authorized to receive the money, the administrator, as provided by section 7781, "may deposit the share" of such distributee or distributees, "in his name [or their names] as far as known, with the state treasurer," and as by that section provided. Whether there was an agent in the state authorized to receive the money is not made to appear. The case had not proceeded that far. The distribution was just made when this appeal was taken. The money was not deposited "with the state treasurer," much less paid "into the state treasury." It still is in the hands of the administrator. Until moneys are "paid into the state treasury" as provided *Page 378 
by section 7784 and 7785, and not merely deposited "with the state treasurer" as provided by section 7781, the state has no concern, except in estates of intestates without heirs. It is to be observed that where the property to be distributed is money and is distributed to an heir or person residing without the state and there be no agent in the state to receive it, the administrator is not required to deposit the distributed share or shares with the state treasurer. The statute merely provides that he may do so. That is for his protection. He nevertheless, if he feels warranted in so doing, may pay it over to the absent distributee if he knows his address and is satisfied as to the identity of the rightful distributee. In case of minors, as some of the heirs and distributees here are, the administrator before paying the money over to them may cause to be appointed or may require the appointment of a guardian for such minors, or he may hold the money and notify the absent heirs or distributees to designate and authorize some one to receive the money, and upon such designation and authorization may pay the money over. Even where the distributed share of the absent and nonresident distributee is realty, and though he may not have an agent in the state to receive and take charge of it, still it does not necessarily follow that an agent must be appointed by the court to take charge of it. The absent and nonresident distributee may himself appoint an agent to do so, to whom, if duly authorized, the administrator may turn the property over and take effective clearances. I do not see how there may be an escheat of property while it is in the custody of the court and of its duly appointed administrator, except where there are no heirs, or where there are heirs until distribution to them and a failure on their part to take it. Until distribution, either partial or final, the heirs, resident or nonresident, have no right of possession, and so long as the property is and remains in the possession of the administrator and is in the process of administration his custody and possession is that of the heirs whose legal representative he is until *Page 379 
the property is distributed to them and his legal duties and obligations to them discharged.
Further, I do not regard the statutes here involved as escheat statutes. They are statutes of distribution and partition, wherein are stated conditions and circumstances under which estates escheat to the state. But I do not regard the statute in such particular as self-operating or self-executing as is contended by the Attorney General, except where there are no heirs of an intestate, in which case title to the property vests in the state on the death of the intestate. But where the intestate leaves heirs the title vests in the heirs. The facts and circumstances of a given case, disputed or not, may of course entitle the state to an escheat in cases where there are heirs, but they are not self-operating or self-executing. We have a statute which declares circumstances and conditions under which one may acquire or has acquired title to realty by adverse possession. In a given case the facts showing such title may not be disputed. Still, neither the statute nor the facts in such respect, though undisputed, are self-operating or self-executing, and to ascertain and adjudge the title requires some proper action presenting issues for determination and adjudication. So here. But that the state did not do. By its answer it did not seek or invoke judicial action to hear and try an issue whether the state was or was not entitled to an escheat, and, if so, to make an adjudication in such respect. All it did by its answer was to ask that the court declare and order that the property had escheated. To show that such contention is untenable I need but again refer to what this court said in French's Estate, supra, to the effect that the property of the decedent at his death vested in his heirs and that some proceeding was necessary to overcome the presumption of an heir and to divest him of his property; and this court there said, "How, then, is the state going to transfer the title from an heir to itself without some legal process or proceeding?" It may be conceded that in case of an intestate without heirs, where title to the property vests *Page 380 
in the state at the death of the intestate, no adjudication of an escheat is necessary to vest title in the state; but under and because of our statute I do not think that is true where the intestate, as here, admittedly leaves heirs. And here should be noted the views expressed by the Chief Justice, in which I fully concur, pointing out the difference between our statute and those of California, Idaho, and others of similar import in that particular, that under our statute title to property of an intestate at his death immediately vests in his heirs, whether citizens and residents or aliens and nonresidents, and just as absolute in the one as in the other, a proposition which I understand is conceded by all of us; while under the California and Idaho statutes, and others of similar import, the title on the death of the intestate does not vest absolute or immediate in a nonresident alien but only conditionally, on the condition that such nonresident alien, within the time stated in the statute, appears and claims his right to succession and unless he so appears and makes such claim within such time title to the property never vested in him and his right to succession barred, and to that effect are such statutes construed by the courts of such states. But, as has been seen, our statute relating to succession has been by our court construed differently and to the effect that an alien nonresident inherits and has rights of succession the same as a citizen and resident. As pointed out in the prevailing opinion, it is competent for the Legislature to impose conditions upon which a nonresident alien may inherit or succeed to property left in the state by an intestate. But our statute, different from those of California and Idaho, imposes no such conditions. Hence the statutes require a different construction.
And then there is the further question whether a court sitting in probate in an estate, except of an intestate without heirs, has, even on presented issues whereby its action is sought to be invoked, authority to try and adjudicate an escheat. I think not. A court sitting in probate is not in so acting a court of general jurisdiction, but one of prescribed *Page 381 
and limited jurisdiction. Thus as the property undistributed still was in the course of administration and in the custody and possession of the administrator, and his custody and possession that of the heirs, I think no escheat arose, and, as no proper action was invoked to adjudge any, and none triable presented for determination and adjudication, the court properly distributed the estate as was done; and hence the judgment should be affirmed.